DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because “the touched portion” on line 16 lacks antecedent basis and “a touched portion” on line 25 should be changed to “the touched portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 5, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al. [Izawa hereinafter, US 9,305,721].
In regard to claim 1, Izawa discloses [in Figs. 2 and 10A] a switch comprising: a housing [20] comprising a box shape and an opening surface; a plunger [70] configured to move along a first direction intersecting the opening surface; and a movable piece [30] arranged inside the housing [20] and configured to elastically deform in a second direction intersecting the first direction, wherein the plunger [70] comprises a touching portion [74] arranged so as to face the movable piece [30] in the second direction inside the housing [20] and configured to elastically deform the movable piece [30] in the second direction by touching the movable piece [30], the plunger [70] being arranged to be movable between a first position, in which the touching portion [74] touches the movable piece [30] to elastically deform the movable piece [30] in the second direction, and a second position different from the first position, the touching portion [74] comprising: a projection [pointed to at 74] extending in the first direction and comprising a projecting shape that protrudes in the second direction and in a direction approaching the movable piece [30], and configured to touch the touched portion [at 35] when the plunger [70] is located between the first position and the second position; and a projecting portion [annotated below], provided at an intermediate portion of the projection, protruding from the projection in the second direction and in the direction approaching the movable piece [30], and with which the plunger [70] presses and touches the touched portion [at 35] when the plunger [70] is located between the first position and the second position, and the switch further comprises a lubricant retaining portion configured to retain a lubricant provided in at least one of the touching portion  

    PNG
    media_image1.png
    534
    784
    media_image1.png
    Greyscale

In regard to claim 2, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 1 further comprising: a fixed piece [40] fixed inside the housing [20] and comprising a fixed contact portion [48], wherein the movable piece [30] comprises: a fixed portion [31] fixed inside the housing [20]; and a movable portion [32] provided with a movable contact portion [34] facing the fixed contact portion [48] in the second direction and provided with the touched portion [at 35], and also connected to the fixed portion [31] and configured to elastically deform in the second direction, wherein the movable piece [30] is arranged to be electrically independent of the fixed piece [40], and is configured to, by the movable portion [32] elastically deforming in the second 
In regard to claim 4, Izawa discloses [in Figs. 2 and 10A] the switch according to claim 1, wherein the lubricant retaining portion comprises the first retaining portion and the second retaining portion, and the first retaining portion and the second retaining portion are arranged independently at an interval in the first direction.  
In regard to claim 5, Izawa discloses [in Figs. 2 and 10A] the switch according to claim 1, wherein the lubricant retaining portion comprises the first retaining portion, the second retaining portion, and a third retaining portion provided on the projecting portion and connected to the first retaining portion and the second retaining portion.
In regard to claim 9, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 1, wherein the lubricant retaining portion is provided on the touching portion [74] of the plunger [70].  
In regard to claim 10, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 1, wherein the lubricant retaining portion is provided on the touched portion [at 35] of the movable piece [30].
In regard to claim 17, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 2, wherein the lubricant retaining portion is provided on the touching portion [74] of the plunger [70].  
In regard to claim 18, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 2, wherein the lubricant retaining portion is provided on the touched portion [at 35] of the movable piece [30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. [Izawa hereinafter, US 9,305,721] in view of Takiguchi et al. [US 8,766,122].
In regard to claims 7 and 15, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claims 1 and 2, respectively.  Izawa does not disclose that the lubricant retaining portion comprises a groove portion extending along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a groove portion [211d] extending along the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the groove portion of Takiguchi with the switch of Izawa in order to “provide a push type switch which is capable of causing an operator to sense an upscale impression” when operating the switch [Takiguchi, col. 1, lines 59-61].
	In regard to claims 8 and 16, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claims 1 and 2, respectively.  Izawa does not disclose that the lubricant retaining portion comprises a plurality of recessed portions independently arranged along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a plurality of recessed portions [211d] independently arranged along .

Allowable Subject Matter
Claim 6 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. In regard to claim 1, Applicant argues that “The action fails to identify what part of Izawa correspond to “a first retaining portion” and only provides an annotation to identify the “second retaining portion””.  The Examiner notes that claim 1 recites “the lubricant retaining portion comprising at least one of a first retaining portion…and a second retaining portion…” Izawa clearly discloses [in Figs. 2 and 10A] that the lubricant retaining portion comprises at least one of a first and second retaining portion [Izawa specifically disclosing the second retaining portion as recited in claim 1].  Applicant also argues that “Izawa is silent regarding lubricants, let alone first and second lubricant retaining portions on the pressing rib 74.  Moreover, the Office cannot demonstrate that the surface of the pressing rib 74 contains features that would be configured to retain a lubricant…” Izawa clearly discloses in [Fig. 10A] that the ridges on the surface of the touching portion [74] can be a lubricant retaining portion “configured to retain a lubricant.”  Applicant’s arguments in regards to Takiguchi and claim 1 are moot since Takiguchi is not relied upon in the rejection of claim 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833